T

UNITED STATES DEPARTMENT OF EDUCATION
W

o

r

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

v

L•

1 O

DEC (

7 r,~

Dr. Susan Barnes
Associate Commissioner for
Standards and Programs
Texas Education Agency
1701 N. Congress Avenue, Room 3-121Q
W.B . Travis Building
Austin, TX 78701-1494
Dear Dr . Barnes :
This letter is in response to your question to Dean Kern, Director of the Charter School
Program at the U .S . Department of Education regarding students with disabilities and
virtual charter schools . You ask whether there is any federal guidance specifically for
students with disabilities enrolled in virtual charter schools or other types of virtual
education developed by states and/or their districts . By "virtual education," I assume that
you mean education that uses information and communication technologies to deliver
traditional educational programs (e .g., via the Internet, teleconferencing, tele-video
conferencing) .
The Office of Special Education Programs has not developed guidance specific to virtual
charter schools or other types of virtual education. The Individuals with Disabilities
Education Act (IDEA) requires that each State make available a free appropriate public
education to all children with disabilities (as defined by the IDEA) aged 3 through 21
residing in the State (20 U .S .C 1412(a)(1)) . This includes the identification and
evaluation of children with disabilities (20 U .S .C 1412(a)(3)), the development of an
individualized educational program (20 U .S .C 1412(a)(4)), the provision of special
education and related services in the least restrictive environment (20 U .S .C 1412(a)(5)),
and the provision of procedural safeguards to children with disabilities and their families
(20 U.S.C 1412(a)(6)) .
The IDEA statute and its corresponding regulations do not make any exceptions to these
requirements or allow States to waive or relax these requirements for virtual schools .

400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
w ww . ed . gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Dr. Susan Barnes

I hope this information is useful . If you have any questions, please do not hesitate to
contact Dr. Wendy Tada (202-205-9094) or Mr . Dale King (202-260-1156) of my staff.
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education
Programs
cc: Dean Kern

